UNPUBLISHED

                        UNITED STATES COURT OF APPEALS
                            FOR THE FOURTH CIRCUIT


                                       No. 20-7553


UNITED STATES OF AMERICA,

                     Plaintiff - Appellee,

              v.

CLARENCE EDWARD CYRUS, a/k/a CC, a/k/a Red,

                     Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at Florence.
Cameron McGowan Currie, Senior District Judge. (4:99-cr-00221-CMC-1)


Submitted: August 27, 2021                                   Decided: September 14, 2021


Before WILKINSON and DIAZ, Circuit Judges, and TRAXLER, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Clarence Edward Cyrus, Appellant Pro Se. Everett E. McMillian, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Florence, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Clarence Edward Cyrus appeals the district court’s order denying his motion for

compassionate release, pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). We have reviewed the

record and find that the district court did not abuse its discretion in denying relief. See

United States v. Kibble, 992 F.3d 326, 329 (4th Cir. 2021) (stating standard of review).

Accordingly, we affirm for the reasons stated by the district court. United States v. Cyrus,

No. 4:99-cr-00221-CMC-1 (D.S.C. Sept. 21, 2020). We dispense with oral argument

because the facts and legal contentions are adequately presented in the materials before this

court and argument would not aid the decisional process.

                                                                                AFFIRMED




                                             2